Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/22 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The independent claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over the independent claim 1 of U.S. Patent No. 9,477,585. Claims 8 and 14 are system and CRM versions of claim 1.  Although the claims at issue are not identical, they are not patentably distinct from each other.  See below mapping.  The differences are underlined.


Application No. 16/162,558
Patent No. 9,477,585 in view of further prior art 
Claim 1
A method, comprising: 






































     
executing application software using a first hardware resource of a multi-processor
array, wherein the multi-processor array includes a plurality of processing elements, a
plurality of memories, and an interconnection network communicatively coupling the
plurality of processing elements to the plurality of memories, wherein the first hardware
resource includes a first subset of the plurality of processing elements;

in response to executing, using a second hardware resource of the multi-processor
array, at least one probe command included in test software:
duplicating a read operation on a portion of a data stream generated in the first hardware resource to generate a duplicate data block that includes a copy of the portion of the data stream:

writing the duplicate data block to an unused memory of the plurality of
memories; and

generating test results using the duplicate data block; and

wherein the second hardware resource includes a second subset of the
plurality of processing elements different than the first subset of the plurality of processing
elements; and

verifying operation of the application software based on the test results.

Claim 1
A method for testing a device under test (DUT) that comprises a multiprocessor array (MPA) executing application software, the method comprising: 
storing application software that is desired to be tested, wherein the application software is deployable to execute on first hardware resources of the MPA, wherein the MPA includes a plurality of processing elements, a plurality of memories, and an interconnection network (IN) communicatively coupling the plurality of processing elements and the plurality of memories; 
modifying the application software that is desired to be tested to include testing code, thereby creating modified application software, wherein the testing code in the modified application software includes at least one auxiliary send statement; 
deploying the modified application software on hardware resources of the MPA, wherein said deploying comprises deploying the application software to use the first hardware resources of the MPA and deploying the test code to execute on at least one of the first hardware resources and configured to use one or more second hardware resources of the MPA, wherein the second hardware resources are different from the first hardware resources and are not used by the application software, wherein the MPA executing the modified application software in real time at full operational speed comprises the device under test (DUT); 
receiving, by the modified application software, input data to stimulate the DUT; 
generating, by the modified application software, first data in the DUT based on the input data; 
executing, by the modified application software, a first send statement which provides the first data for use in the modified application software, wherein the first send statement executes on one of the first hardware resources of the MPA; 




executing, by the modified application software, an auxiliary send statement on one of the first hardware resources to provide at least a subset of the first data to a pin at an edge of the MPA using at least one of the one or more second hardware resources of the MPA; and 
Claim 1 of the patent doesn’t explicitly disclose at least one probe command included in test software to generate test results relating to a data stream generated in the first hardware resource [Liu];
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the teachings since the patent in view of Liu are in the same field of endeavor such as software optimization to provide method and system which optimizing software performance by utilizing probe command in test software to


receiving the at least a subset of the first data provided by the auxiliary send statement, wherein the first data are useable for analyzing operation of the DUT.
Claim 2
The method of claim 1, further comprising, generating the test software based on an analysis of the application software.















Also claims 9 and 15, correspond to claim 2.
Claim 1 of the patent in view of Liu teach generating the test software based on an analysis of the software application [Liu, par. 0037 wherein the data generated and intercepted by each of the probes may be displayed as well as analyzed to access the application being tested as well as used to identify one or more additional probes to executed for further analysis of the SUT; see also par. 0016].
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the teachings since the patent in view of Liu are in the same field of endeavor such as optimizing software performance to provide method and system which improving the testing for an application under test using test software based on analysis of the application under test.
Claim 3
The method of claim 1, wherein executing, using the second hardware resource, the at least one probe command includes sampling data generated during execution of the application software to generate data samples.








Also claims 10 and 16, correspond to claim 3.
Claim 1 of the patent in view of Liu and McDougall teach the at least one probe command includes sampling data generated during execution of the application software to generate data samples [Liu, Fig. 6 and par. 0047].
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the teachings since the patent in view of Liu are in the same field of endeavor such as optimizing software performance to provide method and system which optimizing software performance using generated sampling data.
Claim 4
The method of claim 3, wherein executing, using the second hardware resource, the at least one probe command includes processing the data samples to generate the test results.








Also claims 11 and 17, correspond to claim 4
Claim 3 of the patent in view of Liu and McDougall teach the at least on probe command includes processing the data samples to generate the test results [Liu, par. 0061]
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the teachings since the patent in view of Liu and McDougall are in the same field of endeavor such as optimizing software performance to provide method and system which generate the test results based on the processed data samples.
Claim 5
The method of claim 3, wherein executing, using the second hardware resource, the at least one probe command includes transmitting the test results to another computer system.














Also claims 12 and 18, correspond to claim 5.
Claim 1 of the patent in view of Liu and McDougall teach the at least on probe command includes transmitting the test results to another computer system [Liu, par. 0036 wherein probe can be uploaded to the probe archive and download the updated probe from the archive.  The probe includes documentation (test result); pars. 0045-0046 wherein the set of documentation preferably indicates a manner of interpreting the probe results indicating one or more levels of performance of the application being test]
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the teachings since the patent in view of Liu and McDougall are in the same field of endeavor such as optimizing software performance to provide method and system which utilizing the test results between computer systems.
Claim 6
The method of claim 3, wherein executing, using the second hardware resource, the at least one probe command includes sending one or more test data vectors to the first hardware resource, and wherein executing the application software using the first hardware resource includes operating on the one or more test data vectors.









Also claims 13 and 19, correspond to claim 6.
Claim 1 of the patent in view of Liu, McDougall and Kejariwal teach the at least one probe command includes sending one or more test data vectors to the first hardware resource, and wherein executing the application software using the first hardware resource includes operating on the one or more test data vectors [Kejariwal, Fig. 4 and pars. 0029-0030]
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the teachings since the patent in view of Liu and Kejariwal are in the same field of endeavor such as software performance to provide method and system which improving the software performance for a SUT using test data vectors.


Claim 7
The method of claim 3, wherein executing the application software includes updating at least one register included in the first hardware resource, and wherein executing, using the second hardware resource, the at least one probe command includes polling the at least one register included in the first hardware resource.
















Also claim 20 corresponding to claim 7
Claim 1 of the patent in view of Liu, McDougall and Adar teaches:  
wherein executing the application software includes updating at least one register included in the first hardware resource, and wherein executing, using the second hardware resource, the at least one probe command includes polling the at least one register included in the first hardware resource [Adar, par. 0027 wherein the frozen sampled instruction address registers belonging to a particular thread and processor core can be unfrozen without affecting sampled instruction address registers belonging to other threads and processor cores]. 
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the teachings since the patent, Liu, McDougall and Adar are in the same field of endeavor such as software optimization to provide method and system which optimizing software performance based on polling at least one register in the hardware resource.


The independent claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over the independent claim 3 of U.S. Patent No. 10,114,739. Claims 8 and 14 are system and CRM versions of claim 1.  Although the claims at issue are not identical, they are not patentably distinct from each other.  See below mapping.  The differences are underlined.

Application No. 16/162,558
Patent No. 10,114,739 in view of further prior art
Claim 1
A method, comprising: 






































     
executing application software using a first hardware resource of a multi-processor
array, wherein the multi-processor array includes a plurality of processing elements, a
plurality of memories, and an interconnection network communicatively coupling the
plurality of processing elements to the plurality of memories, wherein the first hardware
resource includes a first subset of the plurality of processing elements;

in response to executing, using a second hardware resource of the multi-processor
array, at least one probe command included in test software:
duplicating a read operation on a portion of a data stream generated in the first hardware resource to generate a duplicate
data block that includes a copy of the portion of the data stream:

writing the duplicate data block to an unused memory of the plurality of
memories; and

generating test results using the duplicate data block; and

wherein the second hardware resource includes a second subset of the
plurality of processing elements different than the first subset of the plurality of processing
elements; and

verifying operation of the application software based on the test results.
Also claims 8 and 14, correspond to claim 1.
Claim 1
A method, comprising: 
analyzing application software;
developing test software based, at least in part, on results of analyzing the application 
software;  
deploying the application software on a first hardware resource of a multi-processor array (MPA), wherein the MPA includes a plurality of processing elements, a plurality of memories, and an interconnection network 
communicatively coupling the plurality of processing elements to the plurality of memories, wherein the first hardware resource includes at least a first subset of the plurality of processing elements;  
      deploying the test software on a second hardware resource of the MPA, wherein the second hardware resource includes at least a second subset of the plurality of processing elements different than the first subset of the plurality of processing elements;  
executing the application software on the first hardware resource;  and 







       
     executing the test software on the second hardware resource, wherein executing the test software includes: 
polling, by a first processing element included in the second hardware resource, one or more registers associated with a direct memory access (DMA) transfer in the first hardware resource resulting from executing one or more program commands included in the application software;  and 
sending, by the first processing element, auxiliary data retrieved from the one or more registers to a storage location for analysis, wherein an amount of auxiliary data is less than an amount of data generated by the application software;  and 

Claim 3 of the patent in view of Liu and McDougall teach at least on probe command in test software to generate test results relating to a data stream generated in the first hardware resource [Liu]. 
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the teachings since the patent in view of Liu are in the same field of endeavor such as software optimization to provide method and system which optimizing software performance by utilizing probe command in test software to .

rebuilding the application software based on the auxiliary data.
Claim 2
The method of claim 1, further comprising, generating the test software based on an analysis of the application software.















Also claims 9 and 15, correspond to claim 2.
Claim 1 of the patent in view of Liu teach generating the test software based on an analysis of the software application [Liu, par. 0037 wherein the data generated and intercepted by each of the probes may be displayed as well as analyzed to access the application being tested as well as used to identify one or more additional probes to executed for further analysis of the SUT; see also par. 0016].
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the teachings since the patent in view of Liu are in the same field of endeavor such as optimizing software performance to provide method and system which improving the testing for an application under test using test software based on analysis of the application under test.
Claim 3
The method of claim 1, wherein executing, using the second hardware resource, the at least one probe command includes sampling data generated during execution of the application software to generate data samples.








Also claims 10 and 16, correspond to claim 3.
Claim 3 of the patent in view of Liu and McDougall teach the at least one probe command includes sampling data generated during execution of the application software to generate data samples [Liu, Fig. 6 and par. 0047].
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the teachings since the patent in view of Liu are in the same field of endeavor such as optimizing software performance to provide method and system which optimizing software performance using generated sampling data.
Claim 4
The method of claim 3, wherein executing, using the second hardware resource, the at least one probe command includes processing the data samples to generate the test results.








Also claims 11 and 17, correspond to claim 4
Claim 3 of the patent in view of Liu and McDougall teach the at least on probe command includes processing the data samples to generate the test results [Liu, par. 0061]
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the teachings since the patent in view of Liu and McDougall are in the same field of endeavor such as optimizing software performance to provide method and system which generate the test results based on the processed data samples.
Claim 5
The method of claim 3, wherein executing, using the second hardware resource, the at least one probe command includes transmitting the test results to another computer system.














Also claims 12 and 18, correspond to claim 5.
Claim 3 of the patent in view of Liu and McDougall teach the at least on probe command includes transmitting the test results to another computer system [Liu, par. 0036 wherein probe can be uploaded to the probe archive and download the updated probe from the archive.  The probe includes documentation (test result); pars. 0045-0046 wherein the set of documentation preferably indicates a manner of interpreting the probe results indicating one or more levels of performance of the application being test]
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the teachings since the patent in view of Liu and McDougall are in the same field of endeavor such as optimizing software performance to provide method and system which utilizing the test results between computer systems.
Claim 6
The method of claim 3, wherein executing, using the second hardware resource, the at least one probe command includes sending one or more test data vectors to the first hardware resource, and wherein executing the application software using the first hardware resource includes operating on the one or more test data vectors.








Also claims 13 and 19, correspond to claim 6.
Claim 3 of the patent in view of Liu, McDougall and Kejariwal teach the at least one probe command includes sending one or more test data vectors to the first hardware resource, and wherein executing the application software using the first hardware resource includes operating on the one or more test data vectors [Kejariwal, Fig. 4 and pars. 0029-0030]
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the teachings since the patent in view of Liu and Kejariwal are in the same field of endeavor such as software performance to provide method and system which improving the software performance for a SUT using test data vectors.


Claim 7
The non-transitory computer-accessible storage medium of claim 14, wherein executing the application software includes updating at least one register included in the first hardware resource, and wherein executing, using the second hardware resource, the at least one probe command includes polling the at least one register included in the first hardware resource.















Also claim 20 correspond to claim 7
Claim 1 of the patent in view of Liu, McDougall and Adar teaches:  
wherein executing the application software includes updating at least one register included in the first hardware resource, and wherein executing, using the second hardware resource, the at least one probe command includes polling the at least one register included in the first hardware resource [Adar, par. 0027 wherein the frozen sampled instruction address registers belonging to a particular thread and processor core can be unfrozen without affecting sampled instruction address registers belonging to other threads and processor cores]. 
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the teachings since the patent, Liu, McDougall and Adar are in the same field of endeavor such as software optimization to provide method and system which optimizing software performance based on polling at least one register in the hardware resource.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-5, 8-12, and 14-18 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Liu et al. (US Publication No. 2004/0250234), in view of McDougall et al. (US Patent No. 6,701,412), in further view of Berke (Pub. No. US 2013/0151767).

As to claims 1, 8 and 14, Liu teaches a method, comprising: 
executing application software using a first hardware resource of a multi-processor array [Liu, par. 0068 wherein the first application must traditionally complete its execution in order for the second application to execute; the first application is the application software to be tested and the second application is the test application], wherein the multi-processor array includes a plurality of processing elements, a plurality of memories, and in interconnection network communicatively coupling the plurality of processing elements to the plurality of memories, wherein the first hardware resource includes a first subset of the plurality of processing elements [Liu, Fig. 15 and pars. 0078-80]; 
executing, using a second hardware resource of the multi-processor array, at least one probe command included in test software to generate test results relating to a data stream generated in the first hardware resource [Liu, par. 0052 wherein an output stream is associated with each instance of the application and input stream is associated with each probe requesting data from the application; pars. 0016-0017 and 0041 wherein the second application is executed thereby producing data indicating one or more level of performance of the first application.  Documentation is then provided where the documentation is associated with the second application and indicating one or more levels of performance of the first applications … data associated with the second application has been executed is displayed; the data indicating one or more levels of performance of the first application and the documentation indicating at least one of a manner of interpreting data indicating one or more levels of performances of the first application are read on as test results], wherein the second hardware resource includes a second subset of the plurality of processing element different than the first subset of the plurality of processing elements; and 
verifying operation of the application software based on the test results [Liu, pars. 0041-0048 wherein when executed, the results (e.g., runtime data or processed runtime data) is presented … below the results, a set of documentation is presented  … including information describing the data presented in the columns, as well as the source of the data that is presented].
The computer system of Liu includes any number of processors.  Liu doesn’t specifically disclose hardware resources of a multi-processor array; however, in an analogous art of Method and Apparatus for Performing Software Sampling on a Microprocessor Cache, McDougall teaches:
executing application software using a first hardware resource of a multi-processor array, wherein the multi-processor array includes a plurality of processing elements, a plurality of memories, and in interconnection network communicatively coupling the plurality of processing elements to the plurality of memories, wherein the first hardware resource includes a first subset of the plurality of processing elements [McDougall, column 2 lines 18-32 wherein the computer system has multiple CPUs including a measured CPU containing the cache to be sample and a sampling CPU that gathers the sample]; 
executing, using a second hardware resource of the multi-processor array, at least one probe command included in test software to generate test results relating to a data stream generated in the first hardware resource, wherein the second hardware resource includes a second subset of the plurality of processing element different than the first subset of the plurality of processing elements [McDougall, column 2 lines 18-32 and column 4 lines 7-11 wherein the measured CPU and sampling CPU are different processors and both access shared memory which comprises the main memory of computer system];
 It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the teachings since Liu and McDougall are in the same field of endeavor such performing software sampling to provide method and system which improving the performing software performance tuning using multiple central processing units system.
However, the combination may not explicitly teach the new limitations.
Berke teaches “in response to executing… at least one probe command included in test software ([0022] After memory initialization is complete and the status table 164 has been populated, the memory buffer 162 receives memory access commands from the memory controller 150 and takes appropriate actions based on the status table 164.): duplicating a read operation on a portion of a data stream generated in the first hardware resource (i.e. data stream of Liu) to generate a duplicate data block that includes a copy of the portion of the data stream ([0023] The memory buffer 162 maintains a status bit for each mirrored segment association that indicates whether the Primary or Mirrored segment was Last Read. The memory buffer 162 will in general alternate reads between the associated segments except for specific circumstances to be described later. For example, upon a first read command to an address in rank 1, the memory buffer will retrieve the requested data from the addressed memory portion in rank 1, upon a second read command to an address in rank 1, the memory buffer will retrieve the requested data from the addressed memory portion in rank 3, upon a third read command to an address in rank 1, the memory buffer will retrieve the requested data from the addressed memory portion in rank 1, etc., in each case updating the Last Read flag accordingly. This "ping-pong" behavior allows the system to detect and remedy correctable and uncorrectable data errors that accumulate in memory.): writing the duplicate data block to an unused memory of the plurality of memories ([Fig. 2] mirrored memory blocks 2, 3); and generating test results using the duplicate data block ([0038] If at decision block 430 the memory buffer 308 determines that Set1 data does not match Set2 data, the method 400 proceeds to block 432 where the entry is locked. In an embodiment, the memory buffer 308 sets the lock flag for the scoreboard entry that corresponds to the unmatched Set1 and Set2 data to `locked`. The method 400 then proceeds to block 434 where a mismatch alert is sent.)”.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to apply the teachings of Berke with the teachings of Liu, McDougall in order to provide a system that teaches performing tests on blocks of memory. The motivation for applying Berke teaching with Liu, McDougall teaching is to provide a system that allows for testing of read operations. Liu, McDougall, Berke are analogous art directed towards testing read performance. Together Liu, McDougall, Berke teach every limitation of the claimed invention. Since the teachings were analogous art known at the time of invention, one of ordinary skill could have applied the teachings of Berke the teachings of Liu, McDougall by known methods and gained expected results. 
As to claims 2, 9 and 15, Liu and McDougall teach the method of claim 1, further comprising, generating the test software based on an analysis of the application software [Liu, par. 0037 wherein the data generated and intercepted by each of the probes may be displayed as well as analyzed to access the application being tested as well as used to identify one or more additional probes to executed for further analysis of the SUT; see also par. 0016]. As to claims 3, 10 and 16, Liu and McDougall teach the method of claim 1, wherein executing, using the second hardware resource, the at least one probe command includes sampling data generated during execution of the application software to generate data samples [Liu, Fig. 6 and par. 0047]. As to claims 4, 11 and 17, Liu and McDougall teach the method of claim 3, wherein executing, using the second hardware resource, the at least one probe command includes processing the data samples to generate the test results [Liu, par. 0061]. 
As to claims 5, 12 and 18, Liu and McDougall teach the method of claim 3, wherein executing, using the second hardware resource, the at least one probe command includes transmitting the test results to another computer system [Liu, par. 0036 wherein probe can be uploaded to the probe archive and download the updated probe from the archive.  The probe includes documentation (test result); pars. 0045-0046 wherein the set of documentation preferably indicates a manner of interpreting the probe results indicating one or more levels of performance of the application being test]. 
Claims 6, 13 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Liu, in view of McDougall in view of Berke and further in view of Kerjarival et al. (US Publication No. 2012/0197626).
As to claims 6, 13 and 19, 
Liu and McDougall teach the method of claim 3.
Liu and McDougall do not explicitly teach sending one or more test data vectors to the first hardware resource and operating one or more test data vectors; however, in an analogous art of Method and System for Predicting Performance of Software Applications on Prospective Hardware Architecture, Kejarival teaches:
wherein executing, using the second hardware resource, the at least one probe command includes sending one or more test data vectors to the first hardware resource [Kejariwal, Fig. 4 and pars. 0029-0030], and wherein executing the application software using the first hardware resource includes operating on the one or more test data vectors [Kejariwal, Fig. 4 and pars. 0029-0030]. 
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the teachings since Liu, McDougall, Berke, and Kejariwal are in the same field of endeavor such as software performance to provide method and system which improving the software performance for a SUT using test data vectors on the application under test.

Claims 7 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu, in view of McDougall, in view of Berke, and further in view of Adar et al. (US Publication No. 2012/0089985).
As to claims 7 and 20, 
Liu and McDougall, Berke teach the method of claim 3.
Liu and McDougall, Berke do not explicitly disclose polling the register; however, in an analogous art of Sharing Sampled Instruction Address Registers for Efficient Instruction Sampling in Massively Multithreaded Processors, Adar teaches: 
wherein executing the application software includes updating at least one register included in the first hardware resource, and wherein executing, using the second hardware resource, the at least one probe command includes polling the at least one register included in the first hardware resource [Adar, par. 0027 wherein the frozen sampled instruction address registers belonging to a particular thread and processor core can be unfrozen without affecting sampled instruction address registers belonging to other threads and processor cores]. 
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the teachings since Liu, McDougall, Berke and Adar are in the same field of endeavor such as sampling performance to provide method and system which improving the selection of hardware architecture based on polling at least one register in the hardware resource.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199